UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


MANIILAQ ASSOCIATION                     )
                                         )
             Plaintiff                   ) Civ. No. 13-380(TFH)
       v.                                )
                                         )
SYLVIA BURWELL, Secretary of the         )
Department of Health and Human Services, )
et al,                                   )
                                         )
             Defendant.                  )


                                               ORDER
        For the reasons stated in the accompanying Opinion, it is hereby

        ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. [17], is GRANTED; and

it is further

        ORDERED that Defendants’ Cross-Motion for Summary Judgment, ECF No. [21] is

DENIED; and it is further

        ORDERED that judgment is ENTERED in favor of Plaintiff Maniilaq Association and

against Defendants Sylvia Burwell, in her official capacity as Secretary, Department of Health and

Human Services; Yvette Roubideaux, in her official capacity as Director, Indian Health Service; and

Christopher Mandregan, Jr., in his official capacity as Director, Alaska Area Native Health Service.

        This is a final appealable order. This case is closed. See Fed. R. App. P. 4(a).


        SO ORDERED.


        August 22, 2014                               _________________________
                                                             Thomas F. Hogan
                                                     Senior United States District Judge